Citation Nr: 1211846	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial (compensable) rating for bilateral hearing loss.   
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from May 1962 to May 1965, and from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for bilateral hearing loss, evaluating the disability as noncompensable (zero percent) disabling.  This matter arises from the Veteran's disagreement with the noncompensable (zero percent) initial rating assigned for bilateral hearing loss.  

In the November 2008 rating decision from which this appeal arises, the RO also denied service connection for posttraumatic stress disorder (PTSD).  Subsequently, the Veteran appealed the denial of service connection of PTSD to the Board in a timely fashion.  In a May 2010 rating decision, the RO granted service connection for PTSD.  As the May 2010 rating decision acted as a full grant for this claim, service connection for PTSD is not in appellate status, and is not before the Board. 

The Veteran requested a hearing before the Board, but subsequently withdrew this request. 
 

FINDINGS OF FACT

1.  In February 2007, VA audiology testing revealed an average 28 decibel loss, with a speech recognition score of 92 percent, in the right ear; and an average 43 decibel loss, with a speech recognition score of 84 percent, in the left ear.

2.  In January 2008, VA audiology testing revealed an average 30 decibel loss, with a speech recognition score of 88 percent, in the right ear; and an average 44 decibel loss, with a speech recognition score of 84 percent, in the left ear.

3.  In November 2009, VA audiology testing revealed an average 31 decibel loss, with a speech recognition score of 94 percent, in the right ear; and an average 39 decibel loss, with a speech recognition score of 94 percent, in the left ear.

4.  In August 2010, VA audiology testing revealed an average 31 decibel loss, with a speech recognition score of 94 percent, in the right ear; and an average 39 decibel loss, with a speech recognition score of 94 percent, in the left ear.


CONCLUSION OF LAW

For the entire initial rating period under appeal, a higher (compensable) rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in January 2008 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess.  

Because this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection bilateral hearing loss, no additional notice is required regarding this issue.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a Notice of Disagreement).

With regard to the duty to assist, VA has acquired the Veteran's VA treatment records and afforded the Veteran VA various examinations.  In February 2007, January 2008, November 2009, and August 2010, respectively, VA provided the Veteran with VA audiology examinations to determine the severity of the bilateral hearing loss.  The Board notes that, although the February 2007, November 2009, and August 2010 VA audiology examiners wrote their respective reports after reviews of the claims file, the January 2008 VA examiner did not have the claims file to review in writing the January 2008 audiology examination report.  

In statements dated October 2008 and October 2009, the Veteran indicated that the January 2008 VA examiner did not take into account the Veteran's exposure to noise during service, to include the loud noises experienced from exploding mines and improvised explosive devices.  He also contended that the VA adjudicator did not consider such in-service noise exposure in rating the bilateral hearing loss.  

If the Veteran was suggesting that the January 2008 VA examination was not adequate because the January 2008 VA examiner did not review the claims file,  the Board notes that the January 2008 audiology examination report was provided to determine the Veteran's contemporaneous bilateral hearing loss symptomatology.  The VA examiner who provided the January 2008 VA audiology examination was the same examiner who provided the previous February 2007 VA audiology examination.  At the time of the February 2007 VA audiology examination, the VA examiner reviewed the Veteran's claims file; after the February 2007 VA audiology examination, the VA examiner wrote an opinion indicating that the Veteran's current bilateral hearing loss was related to in-service acoustic trauma.  As such, the January 2008 VA examiner was aware of the Veteran's in-service acoustic trauma at the time of the January 2008 VA audiology examination, as he had already reviewed the claims file and offered an opinion as to the etiology of the Veteran's bilateral hearing loss in February 2007 that served as the basis of grant of service connection.

In addition, the Board notes that the Veteran was capable of informing the January 2008 VA examiner of his in-service noise exposure, in fact did so, and that such history of loud noise exposure in service was specifically noted in the VA examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  In addition, the January 2008 VA medical examination report includes the Veteran's own separate written report of his history of in-service acoustic trauma.  As the Veteran was capable of supplying the information regarding his in-service acoustic exposure, the January 2008 VA examiner's failure to review the claims file does not render the January 2008 VA audiology examination report inadequate on the relevant questions of current level of hearing loss disability, specifically including the audiometric testing and speech recognition scores measured at that examination, which are valid measures independent of any history.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide). 

As the respective February 2007, January 2008, November 2009, and August 2010 VA audiology examination reports were written after interviews with the Veteran, which included the history of loud noise exposure in service (an adjudicative fact that was established with the grant of service connection and which is only of historical context to the rating question) and contained specific findings regarding the severity of the Veteran's bilateral hearing loss, both audiometric test scores and speech recognition scores.  For these reasons, the Board finds these examinations are adequate for rating purposes, and there is no duty to provide yet another examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his bilateral hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the history of noise exposure or severity of the Veteran's bilateral hearing loss because it is lay evidence or because it was reported by the Veteran.  See Kowalski, 19 Vet. App. at 171.  

The Board has considered all evidence of record as it bears on the question of a higher initial rating for bilateral hearing loss.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 
38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  The Board has an obligation to determine the credibility of all evidence, lay and medical, as it bears on the question of initial rating for bilateral hearing loss.  See Madden, 125 F.3d at 1481.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in these cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2011). 

Higher Initial Rating for Bilateral Hearing Loss

For the entire initial rating period under appeal, the Veteran essentially contends that his bilateral hearing loss warrants a higher initial (compensable) rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  Specifically, the Veteran asserts generally that he has an almost complete loss of hearing and comprehension of speech in his left ear.  

After a review of the evidence, the Board finds that the criteria for a compensable rating for the Veteran's service-connected bilateral hearing loss disability are not met or more nearly approximated for the entire initial rating period under appeal.  The Board has applied the criteria used for evaluating hearing loss to the findings from VA hearing evaluations conducted in February 2007, January 2008, November 2009, and August 2010, respectively.  In doing so, the Board found that none of the VA audiology examinations included results indicating a compensable level of hearing loss.

The February 2007 VA audiology examination report revealed an average right ear puretone decibel loss of 28 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran had a left ear average puretone decibel loss of 43 with speech recognition of 84 percent.  These findings are consistent with Level II hearing in the left ear.  Id.  These combined numeric designations result in a rating of 0 percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The January 2008 VA audiology examination report revealed an average right ear puretone decibel loss of 30 with speech recognition of 88 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran had a left ear average puretone decibel loss of 44 with speech recognition of 84 percent.  These findings are consistent with Level II hearing in the left ear.  Id.  These combined numeric designations result in a rating of 0 percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The November 2009 VA audiology examination report revealed an average right ear puretone decibel loss of 31 with speech recognition of 94 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran had a left ear average puretone decibel loss of 39 with speech recognition of 94 percent.  These findings are consistent with Level I hearing in the left ear.  Id.  These combined numeric designations result in a rating of 0 percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The August 2010 VA audiology examination report revealed an average right ear puretone decibel loss of 31 with speech recognition of 94 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran had a left ear average puretone decibel loss of 39 with speech recognition of 94 percent.  These findings are consistent with Level I hearing in the left ear.  Id.  These combined numeric designations result in a rating of 0 percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The Veteran's general assertions regarding his difficulties with hearing are credible, and are consistent with the audiometric and speech recognition test scores that have measured such hearing loss on four separate occasions during this appeal period.  Specifically, the Veteran has indicated that he has hearing and comprehending speech out of his left ear.  The Board notes that the VA audiology examinations indicate greater puretone decibel loss in the left ear at 3,000 and 4,000 Hertz than in the right, and speech recognition scores indicate some loss of speech recognition in the left ear.  The Board finds that, in determining the actual degree of hearing loss disability, the examination findings of audiometric test scores and speech recognition scores are more probative of the degree of impairment due to hearing loss disability than general unquantifiable assertions of hearing loss, even though the Board has weighed and carefully considered the Veteran's reports of hearing loss, both in the schedular rating assignment and below in the determination as to whether extraschedular referral is warranted.  Lendenmann, 3 Vet. App. at 345 (assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric testing).  

In this case, application of the certified audiology test results to the applicable rating criteria produce a noncompensable (0 percent) rating for the entire initial rating appeal period.  38 C.F.R. Part 4, Diagnostic Code 6100.  Accordingly, a compensable rating for the Veteran's bilateral hearing loss is not warranted for any period of the initial rating period under appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board also finds that, in light of the Veteran's audiometric test scores, the Veteran does not have an exceptional pattern of hearing loss as defined by 
38 C.F.R. § 4.86 so as to warrant an alternative analysis under those provisions. 

In view of the foregoing, the Board finds that the preponderance of the evidence is against a higher initial (compensable) rating for the Veteran's bilateral hearing loss for any period.  As the preponderance of the evidence is against the claim for a higher initial (compensable) rating for bilateral hearing loss, the benefit of the doubt doctrine is not applicable, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for a higher initial (compensable) rating for bilateral hearing loss.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's bilateral hearing loss, during the entire initial rating period, the Veteran's hearing loss has been manifested by bilateral sensorineural hearing loss and some loss of speech recognition.  In the Veteran's case, the Board recognizes and has considered the reports of difficulty with hearing and comprehending conversation, especially in the left ear.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns under 38 C.F.R. § 4.86 which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  In this case, comparing the Veteran's disability level and symptomatology of hearing loss with the Rating Schedule, the degree of disability is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

As the schedular criteria contemplate the Veteran's level of disability and symptomatology of bilateral hearing loss, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the 
Veteran's bilateral hearing loss, the Board is not required to remand the issue of a higher initial (compensable) rating for bilateral hearing loss to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial (compensable) rating for bilateral hearing loss is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


